Citation Nr: 1327243	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  07-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral testicle disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This case was previously before the Board of Veterans' Appeals (Board) in August 2011, at which time, it was remanded for further development.  The Board directed the VA Appeals Management Center (AMC) in Washington, D.C. to have the Veteran examined to determine the nature and etiology of any bilateral testicle disorder found to be present.  That examination was performed in September 2011, and an opinion was rendered in November 2011.

Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for bilateral testicle disorder.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board finds the VA examination inadequate for rating purposes.  It is not clear that the examiner reviewed this Veteran's claims file.  Accordingly, the appeal is REMANDED for still-additional development.  VA will notify the Veteran if further action is required.


REMAND

The case is REMANDED for the following action:

1.  Schedule the Veteran for a genitourinary examination by an EXAMINER DIFFERENT FROM THE ONE WHO PERFORMED THE SEPTEMBER 2011 VA EXAMINATION.  The purpose of the examination is to determine the nature and extent of any bilateral testicle disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a bilateral testicle disorder is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The VA examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's bilateral testicle disorder was first manifested in or as a result of service.  If the examiner finds that the Veteran's bilateral testicle disorder existed prior to service, the examiner must state the basis for that finding and whether there was any increase in the underlying pathology during service beyond the natural progression of that disorder.  That is, the examiner must state whether the pre-service testicular disorder was aggravated in service.  

(Please note:  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

THE EXAMINER MUST STATE HOW AND WHY HE OR SHE REACHED THE OPINION THEY DID.  A discussion of the facts and medical principles involved will be of considerable assistance to the Board.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012). 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must noted in writing and associated with the claims folder.  

2.  When the actions requested in part 1 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a bilateral testicle disorder.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


